1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   FIRST CITY PACIFIC, INC.,                  )   Case No. CV 12-9401 FMO (MRWx)
                                                )
12                       Plaintiff,             )
                                                )   AMENDED JUDGMENT Re: ATTORNEY’S
13                v.                            )   FEES AND COSTS
                                                )
14   HOME DEPOT, U.S.A., INC., et al.           )
                                                )
15                       Defendants.            )
                                                )
16

17         Pursuant to the Court’s Order Re: Pending Motions, filed contemporaneously with the filing

18   of this Judgment, IT IS ADJUDGED THAT:

19         1.   First City Pacific, Inc. will pay defendant’s attorney’s fees in the amount of

20   $1,272,286.49.

21         2. First City Pacific, Inc. will pay defendant’s costs in the amount of $9,886.00.

22   Dated this 4th day of March, 2019.

23

24                                                                       /s/
                                                                 Fernando M. Olguin
25                                                           United States District Judge

26

27

28
